 THE GREAT ATLANTIC & PACIFIC TEA CO., INC.133refute the conclusions of, this dramatic film .5Thus, the Board is con-fronted with a campaign device where the art of the playwright andthe acting profession are employed to give substance to the Employer'sposition that all unions are irresponsible organizations and that a votefor union representation is a vote for strikes, violence, and perhapseven murder.Although an employer is free to state his opinion andmake his predictions, there is a thin line between a prediction and athreat, between truth and fiction.Having viewed the film "AndWomen Must Weep," we are satisfied that the Employer effectivelytarred the Petitioner with the alleged reprehensible conduct of thePrinceton union. In our opinion, the impact of this film upon theaverage viewer, who could reasonably accept the characters and eventsas true, was in the nature of misrepresentation which exceeded thebounds of permissible campaign propaganda and an interference withthe election of the following day.We shall therefore set the election aside, and we shall direct that anew election be conducted.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]MEMBERS RODGERS and LEEDor, dissenting :We can see nothing in the motion picture involved herein, "And Wo-men Must Weep," 6 which supports the conclusion of the majority thatthe showing of this movie constitutes "misrepresentation" within themeaning of existing Board precedent.Nor do we find that the movieitself, or the timing thereof, interfered with the freedom of choice ofthe employees who participated in this election.Accordingly, wewould sustain the Regional Director and certify the results of the elec-tion herein.6In voting to set aside the election here, Chairman McCulloch does not find the factthat the film was shown on the eve of the election controlling.6We reach this conclusion after viewing the film.Unlike our colleagues,however, wedo not here undertake to write a review of the picture.We do not presume to saywhether, as a motion picture production,"And Women Must Weep,"isworthy of threestars, four bells, or any other designation of relativeexcellence.The Great Atlantic & Pacific Tea Co., Inc.andRetail ClerksInternationalAssociation, Local 1435, AFL-CIO,Petitioner.Case No. 1-RC-6627.December 13, 1962DECISION ON REVIEW AND DIRECTIONOF THIRD ELECTIONOn March 1, 1962, the Regional Director for the First Region issueda Supplemental Decision and Certification of Results of Election 1iNot published in NLRBvolumes.140 NLRB No. 10. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverruling the Petitioner's objections to conduct affecting the resultsof the election, and certifying the results of the election.Thereafter,the Petitioner filed a timely request for review of the Regional Direc-tor's Supplemental Decision with respect to the Petitioner's objectionNo. 1.2 On May 8, 1962, the Board, by telegraphic order, granted therequest for review.The Petitioner's objection No. 1 alleges that "the Employer, by itssupervisors and agents, interrogated employees as to their union sym-pathy and activity."The Regional Director found that the Em-ployer's area supervisor, O'Donnell, held individual interviews withfive employees in four different stores during the critical period. Ineach case, the employee was called away from his duties, and asked tocome to the cellar or backroom of the store.He further found thatO'Donnell's remarks during these interviews, though antiunion intenor, were not coercive.The Regional Director held, in view of thefact that only 5 employees in 4 stores were involved in these inter-views, out of approximately 119 eligible voters in a 16-store unit, thatthis conduct did not constitute a "systematic" use of the interviewingtechnique which the Board has consistently proscribed.'We do notagree.When individual employees are taken from their workplaces andsubjected to antiunion propaganda at the hands of a supervisor inthe privacy of a company office 4 or in an isolated area 5 away fromother employees, there is likelihood that outright fear or uneasinesstinged with fear as to the consequences of unionism will be created inthe mind of the employee thus singled out for special attention.Thisgeneral proposition is exemplified by what happened in this very case.Thus, Area Supervisor O'Donnell who conducted the individual inter-views admitted that, in the course of his interview with an employee atthe Lewiston store, the employee said to him: "You think I'm pro-Union."According to the employee's own account, credited by theRegional Director, O'Donnell said after urging the employee to voteagainst the Petitioner, that he wanted to make sure that the employeeknew "what he was getting into" in connection with this election. Theemployee replied that he saw things pretty clearly and asked why hehad been called downstairs.O'Donnell answered, "We've been prettyfriendly and I wanted to make sure you know what you're doing-I2 The request for reviewconcernsonly this objection.3See, for example,GeneralShoeCorporation(Harman BagPlant),97 NLRB 499;Gallaher Drug Company,115 NLRB1379;Hook Drugs, Inc,117 NLRB 846;PeoplesDrug Stores,Inc and Peoples Service Drug Stores,119NLRB 634;Carter-Lee LumberCompany,119 NLRB 1374;The Great Atlantic & PacificTea Co,120 NLRB 204,Columbus Division,Colonial Stores,Incorporated,121 NLRB 1384;Jasper Wood Prod-vets Co, Inc,123 NLRB 28,National Caterers of Virginia,Inc,125 NLRB110r,AragonMills, a Unit of United Merchants&Manufacturers,Inc,135 NLRB 859.4E.g.,General Shoe Coi poration,97 NLRB 499; 77 NLRB 124.5 E g,Peoples Drug Stores,Inc., supra(Members Rodgersand Jenkins dissenting) THE GREAT ATLANTIC & PACIFIC TEA CO., INC.135just wanted to explain it to you." 6 This employer-created fear or un-ease is inimical to the holding of the Board's concept of a free election.It is for this reason that the Board has held : 7...that the technique of calling employees, individually or insmall groups, into a private area removed from the employees'normal workplaces and urging them to reject the union is in itselfconduct which interferes with the conditions necessary to a freechoice by the employees in the selection of a bargaining repre-sentative and warrants setting aside the election.The Regional Director did not consider that the individual inter-viewing of 5 employees in 4 different stores out of a total of approxi-mately 119 eligible employees in 16 stores constituted the "systematic"interviewing by an employer which has been held objectionable de-spite the absence of coercive statements made during the interviewing.We note, in this connection, that the election results were extremelyclose, 52 votes being cast for the Petitioner, and 60 against.A changeof five votes, the number of objectionable interviews, could havechanged the final outcome of the election. Individual interviews tookplace in 25 percent of the total number of stores in the unit. This ishardly an isolated number of interviews, and it is not unreasonablein the circumstances to infer, as we do, that the ramifications of theinterviewing technique extended beyond the employees immediatelyinvolved.Because we believe that the employer-conducted interviews beforethe election destroyed the requisite laboratory conditions for holdinga free election, we shall set it aside and direct a new one.[The Board set aside the election.][Text of Direction of Third Election omitted from publication.]MEMBER RODGERS, dissenting :The facts of this case are not in dispute.The appropriate unit inthis case consists of 16 stores and approximately 119 employees. PriorC In his dissent Member Rodgers mentions that the majority sets forth only a portionof the conversation between Supervisor O'Donnell and an employee of the Lewiston store.Our colleague apparently misconceives the majority's purpose in citing this conversation.As the body of the opinion makes clear, a majority of the Board believes that to take anemployee from his workplace for the purpose of subjecting him to antiunion propagandain the privacy of an office or an isolated area has a tendency to create in the employee astate of mind which is inimical to the holding of a free electionFor that reason theBoard majority believes that when such interviewing takes place on a sufficient scale theelection should be set aside.Actual proof that in any given case the interviewing didhave an objectionable effect is not requiredThe Lewiston store conversation was citedto support the general proposition.The omitted portion of the conversation which thedissent cites does not disprove it.On the contrary, the very fact that SupervisorO'Donnell deemed it necessary to reassure the employees interviewed at the Lewistonand Auburn stores supports the majority's view of the effect upon employees of suchprivate interviews7Peoples Drug Stores,Inc., supra,at p 636. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the election, which the Union lost, the Employer's area supervisorvisited four of the stores in the unit and had individualconversationswith a total of five employees.He told these five employees, in effect,that he did not think the employees needed a union and that theEmployer did not favor unionization.The Regional Director found,inter alia,thatthese conversationswere not coercive, and overruled the Petitioner's objection to the elec-tion based on the above-described conduct.Although my colleagueshave adopted this finding, they are nevertheless setting aside theelection on the ground that the circumstances under which these law-ful conversations occurred converted them into an unlawful "tech-nique" which "interfered" with the employees' free choice. I do notagree.The circumstances upon which my colleagues place suchgreat em-phasis, and which, in their opinion, is the gravamen of the interfer-ence, is the fact that these individual conversationswere held at somelocation other than the employees' "work stations."For, admittedly,had the identical conversations occurred at the employees' "workstations," they would not be found to have interfered with the em-ployees' free choice." In support of their position,my colleagues citetheGeneral Shoecase."The application of theGeneral Shoedoctrine in the instantcase is,in my opinion, the final deviationin a successionof cases which havedistended the rule and rationale of that case far beyond its originalintent.In theGeneral Shoecase 10 thepresidentof the company hadthe employees brought intohis officewhere he read them an "intem-perate" antiunion speech. In the secondGeneral Shoecase, involv-ing another plant of the same employer, the plantmanager and per-sonnelmanagerhad the employees brought into their offices and urgedthem, in somewhat "more temperate" tones, to reject the union.TheBoard, in explaining why the aforementioned conduct hasa coerciveeffect, set forth the following rationale (97 NLRB at 502) :When rank-and-file employees are brought to the companyofficesin smallgroups, they do not dealin an"arms length" rela-tionship with the company officials they are directed to see.Anti-union opinions, and the suggestion that the employees reject theunion,when uttered in that locus of final authority in the plant,take on a meaning and a significance they donot possess underother circumstances. [Emphasis supplied.]BMall Tool Company,112 NLRB1313;Bryant Electric Company,118NLRB 232;Schick Incorporated,118 NLRB 1160;Peoples Drug Stores, Inc,and People ServiceDrug Stores,119 NLRB 634,636;Pyramid Mouldings,Inc.,121 NLRB 788.e General Shoe Corporation,97 NLRB 499.is 77NLRB 124. THE GREAT ATLANTIC & PACIFIC TEACO.,INC.137Clearly, theGeneral Shoedoctrine in its present application doesnot remotely resemble the rule which the Board originally adopted."What began as a rule whichpermittedall noncoercive individualconversations except those held at "the locus of final authority," hasnow become a rule whichprohibitsall noncoercive individual conver-sations except those held at the employees' "work stations."i3I amthus compelled to come to the conclusion that, in reality, the decisionin this case represents an almost complete rejection of the principlethat the Employer has a right to address the employees, individually,in a noncoercive manner."Moreover, my colleagues, in finding, contrary to the Regional Di-rector, that the conduct herein was "systematic" and did constitute ause of the proscribed technique, note that the "election results wereextremely close," and that "a change of 5 votes . . . could havechanged the final outcome of the election." In my opinion, this is afaulty approach.Conduct alleged to be objectionable should be evalu-ated by the Board on the merits; and the merits, in my view, do notencompass consideration of the degree of closeness of the election re-sults.See, for example,Zimmer Industries, Inc.,120 NLRB 317, 319;Shovel Supply Company,118 NLRB 315, 316;Goodyear ClearwaterMill No.2,109 NLRB 1017, 1019-1020.ix SeeNational Caterers of Virginia,Inc,125 NLRB 110, in which the storeroom of acafeteria was held to be a locus of "managerial" authority,in spite of the fact that theemployees were used to being in the storeroom in connection with their regular duties.Frisch's Restaurants,Inc.,Case No.9-RC-4674, not published in NLRB volumes, wherethe plant cafeteria was held to be a locus of "managerial"authority,in spite of the factthat there were other employees in the cafeteria at the time."Locus of final authority"has now become"locus of managerial authority."National Caterers of Virginia, Inc.,supra.12My colleagues do not bother to explain why conversations,which are not coercivewhen held at the employees'"work stations,"become coercive when held at any otherlocation,I, for one, cannot subscribe to a theory which is grounded in the assumptionthat all areas of a plant or store, except the employees'"work stations,"are permeatedwith a subtle presence which strikes fear in the hearts of the employees causing wordsof discussion or persuasion to be transformed into wordshaving theforce and effect ofthreats or promises.Surely, the backroom and basement of these stores,where the con-versations occurred,must have been every bit as familiar to the employees as their "workstations."In fact, in the typical retail grocery or supermarket operation,the backroomand basement are as much a part of the employees'"work stations"as the aisles of theselling floor.Whatever the special aura which may pervade the "boss' office,"It does notexist in these nonselling areas of thestore which are as much the employees'domain asthe employer's.In support of the rationale of their decision,my colleagues cite only a portion of theconversation between Area Supervisor O'Donnell and an employee of the Lewiston store.However,when that conversation is reported in its entirety,it takes on an entirely differ-ent complexion.Thus when the employee stated, "You think I'm pro-Union," O'Donnellanswered, "That is none of my business.I have no right to judge anyone on this situa-tion.It's your own personalmatter."And in another of the conversations,not specifi-cally set forth, but relied on by my colleagues to set aside the election,that of theconversation between O'Donnell and an employee of the Auburn store, O'Donnell con-cluded by stating to the employee"that no matter how the election comes out, there willbe no hard feelings and that it was a free country and the employee could vote as hesaw fit."is See my dissenting opinion inPeoples Drug Stores,Inc.,119 NLRB 63'4, 637. 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly, as I find nothing in the Employer's conduct whichcould reasonably have impaired the employees' ability to evaluate, onthe merits, the electionissues, ortheir ability to vote objectively, with-out fear or favor, and as, in any event, I agree with the Regional Di-rector that the .conduct involved is minimal and too isolated to consti-tute a "technique," I would overrule the objection and certify theresults of the election.Union Electric Steel CorporationandUnited Steelworkers ofAmerica,AFL-CIO,and itsLocal 1552.Case No. 6-CA-2348.December 14, 1962DECISION AND ORDEROnJuly23, 1962, Trial Examiner Leo F. Lightner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.''The Respondent excepts to the Trial Examiner's ruling whereby he rejected Respond-ent's offer of proof to the effect that the Union's sole purpose or motive in requesting thesubject information and data relating to the Respondent's hourly employees'incentive payplan was to enable it to harass,pressure,or otherwise dissuade employees from participat-ing in the plan.The implementation of this purpose,according to the Respondent,would,in turn,harass the Respondent through the resultant decrease in production.We are cognizant of the following circumstances in connection with the Respondent'soffer of proof. It was couched in general and conclusionary terms and failed to recitethe identity or description of the witnesses,or other evidence,to be introduced by theRespondent.Further,the offer did not delineate the nature,content, or scope of anysuch prospective evidence with any degree of exactitude.Indeed,the form-of the offermore nearly approximated a bare contentionby the Respondent rather than an offerof proof.For these reasons, we find that the Respondent's offer failed to satisfy thestandards of specificity required by Rule 43(c), Rules of Civil Procedure for the DistrictCourts of the United States.The Act, in Section 10(b), requires that any proceedingsunder Section 8 shall be conducted,so far as practicable,in accordance with the rulesof evidence contained in these Rulers of Civil Procedure.Moreover,when Respondent's counsel made the offer of proof, he admitted that all buta "very small part" of the evidence he expected to develop in order to prove his con-tention concerning the Union's harassment objective would have to be adduced throughthe testimony of union officials called by him as witnesses pursuant to Rule 43(b), Rulesof Civil Procedure,citedsupra.Consequently,it appears that the Respondent only pro-posed to prove its contention by means of the highly speculative and unpredictable methodofcross-examining adverse,ifnot hostile,witnesses.Parenthetically,we note that atthe hearing the Respondent began its defense by calling the vice president of Local :1552140 NLRB No. 15.